NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

JUNG HYUN CHANG,                               )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D16-5664
                                               )
RICHARD K. FUEYO and TRENAM,                   )
KEMKER, SCHARF, BARKIN, FRYE,                  )
O'NEILL & MULLIS, P.A.,                        )
                                               )
             Appellees.                        )
                                               )

Opinion filed February 23, 2018.

Appeal from the Circuit Court for
Hillsborough County; William P. Levens,
Judge.

Brian P. Rush of Woodlief & Rush, P.A.,
Tampa, for Appellant.

Marie Tomassi of Trenam, Kemker, Scharf,
Barkin, Frye, O'Neill & Mullis, P.A., Tampa,
for Appellees.

Richard K. Fueyo, pro se, and for Appellee
Trenam, Kemker, Scharf, Barkin, Frye,
O'Neill & Mullis, P.A.


PER CURIAM.


             Affirmed.


VILLANTI, CRENSHAW, and BADALAMENTI, JJ., Concur.